UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7660


CHARLES A. INKO-TARIAH,

                     Plaintiff - Appellant,

              v.

FEDERAL MEDICAL CENTER BUTNER, NC; ART F. BEELER; RALPH
NEWMAN; BRYON HERBEL; EDWARD LANDIS, III; JEAN ZULA; ROBERT
E. COCHRANE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:21-ct-03230-D)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Inko-Tariah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles A. Inko-Tariah appeals the district court’s order dismissing his civil action

under 28 U.S.C. § 1915(e)(2)(B)(i) as frivolous. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Inko-Tariah v. Fed. Med. Ctr. Butner, No. 5:21-ct-03230-D (E.D.N.C. Nov. 4, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2